People v Caviness (2016 NY Slip Op 00374)





People v Caviness


2016 NY Slip Op 00374


Decided on January 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-01784
 (Ind. No. 10183/13)

[*1]The People of the State of New York, respondent, 
vTodd Caviness, appellant.


Lynn W. L. Fahey, New York, NY (Nao Terai of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Daniel Bresnahan, and Deborah E. Wassel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered February 14, 2014, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Paynter, J.), of that branch of the defendant's omnibus motion which was to suppress identification testimony.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the evidence adduced at the suppression hearing established that the pretrial identification procedure was not unduly suggestive (see People v Wharton, 74 NY2d 921, 922-923; People v Morales, 37 NY2d 262, 265, 271-272; People v Hewitt, 267 AD2d 326; People v Turner, 233 AD2d 932, 933; People v Fanfan, 207 AD2d 907; People v Snow, 128 AD2d 564, 564).
The defendant's contention that he was denied effective assistance of counsel is without merit (see Strickland v Washington, 466 US 668; People v Caban, 5 NY3d 143; People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
BALKIN, J.P., DICKERSON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court